DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 09/24/2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-5, 7 and 11 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1, 7 and 11 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Wang et al (US 2012/0269432).

Regarding Claims 1, 7 and 11, Wang discloses a device (e.g., see Fig. 2; such as a computing device 102) with a non-transitory computer-readable medium (such as memory 204) comprising instructions, when executed by one or more processors (such as processor(s) 202), to implement a corresponding method of generating a packed picture, the method comprising: 
receiving a projection format descriptor including projection type information (e.g., see Fig. 4; Para 39; Para 70; such as receiving local descriptors defined as identifiers for clustered local features of an image; descriptors are histogram representations of linear or circular projections of the local features); and generating the packed picture by using a projected picture (e.g., see Fig. 5; Para 73), wherein the projection type information specifies a list of projection type values of the projected picture (e.g., see Para 40; Para 70; such as linear or circular projections of the local features).

6.	Claims 1, 4, 5, 7 and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Choi (US 2019/0356898).
	(Examiner’s Note: the priority date to Choi reference is based on provisional application 62/444,411 filed on 01/10/2017)

device (e.g., see Fig. 1; such as a computing device 100) with a non-transitory computer-readable medium (such as memory 120) comprising instructions, when executed by one or more processors (such as processor 110), to implement a corresponding method of generating a packed picture, the method comprising: 
receiving a projection format descriptor including projection type information (e.g., see Fig. 4; Fig.15 (a); Para 143-146; such as a projection format descriptor including equirectangular projection (ERF)); and generating the packed picture by using a projected picture (e.g., see Fig.15 (c); Fig. 18; Para 146; Para 157-158), wherein the projection type information specifies a list of projection type values of the projected picture (e.g., see Para 143-146; Para 160-161; such as a list of ERP and Cube-Like ERP).

Regarding Claim 4, Choi further discloses receiving a region-wise packing descriptor including a region-wise packing type, wherein the region-wise packing type specifies a list of packing type values of a picture (e.g., see Figs. 12, 13; Para 125-126; such as no region-wise packing (native) (0x01), separate and independent packing (0x02), separate and mirroring packing (0x03), mixed and independent packing (0x04), or mixed and mirroring packing (0x05)).

Regarding Claim 5, Choi further discloses wherein region-wise packing formats of the region-wise packing type are identified by a 4-bit unsigned integer value, wherein the region-wise packing formats include a rectangular region-wise packing format (see Para 125-126; such as no region-wise packing (native) (0x01), separate and independent packing (0x02), separate and mirroring packing (0x03), mixed and independent packing (0x04), or mixed and mirroring packing (0x05).

7.	Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lee et al (US 2018/0061002).

Regarding Claims 1, 7 and 11, Lee discloses a device (e.g., see Fig. 2; such as a 360 video transmission device) with a non-transitory computer-readable medium (such as memory) comprising instructions, when executed by one or more processors (such as projection processor), to implement a corresponding method of generating a packed picture, the method comprising: 
receiving a projection format descriptor including projection type information (e.g., see Para 658; such as a projection format descriptor including equirectangular projection, cubic projection, or the like); and generating the packed picture by using a projected picture (e.g., see Para 658-659), wherein the projection type information specifies a list of projection type values of the projected picture (e.g., see Para 658; such as a list of equirectangular projection, cubic projection, or the like).

Regarding Claim 2, Lee further discloses wherein projection formats of the list of projection type values are identified by an unsigned integer value, wherein the projection formats include an equirectangular projection (ERP) formats (e.g., see Para 188).

Regarding Claim 3, Lee further discloses the descriptors may be delivered in the form of the aforementioned essential property descriptor and/or supplemental property descriptor. These descriptors may be included in the adaptation set, representation and sub-representation of the MPD and delivered (e.g., see Para 258).

Regarding Claim 4, Lee further discloses receiving a region-wise packing descriptor including a region-wise packing type, wherein the region-wise packing type specifies a list of packing type values of a picture (e.g., see Para 339).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2019/0356898) as applied to claim 1 above, and further in view of Lee et al (US 2018/0061002).

Regarding Claim 2, Choi in view of Lee discloses wherein projection formats of the list of projection type values are identified by an unsigned integer value, wherein the projection formats include an equirectangular projection (ERP) formats (e.g., see Choi: Para 143-146; Lee: Para 188).

Regarding Claim 3, Choi is silent about wherein the projection format descriptor in a representation element applies when both an adaptation set element and the representation element have the projection format descriptors.
However, in an analogous art, Lee discloses the descriptors may be delivered in the form of the aforementioned essential property descriptor and/or supplemental property descriptor. These descriptors may be included in the adaptation set, representation and sub-representation of the MPD and delivered (e.g., see Para 258).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi to include the projection format descriptor in a representation element applies when both an adaptation set element and the representation element have the projection format descriptors, as taught by Lee to take advantage of known standard to simplify design and operation as deemed appropriate for the system.

Conclusion
9.	Claims 1-5, 7 and 11 are rejected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426